Order entered August 22, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00189-CV

      JACKSON FULGHAM D/B/A COMMERCE STREET PARTNERS, Appellant

                                               V.

 ALLIED PROPERTY AND CASUALTY INSURANCE COMPANY, ET. AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-08353

                                           ORDER
       Before the Court are attorney Kent Canada’s motion to withdraw as counsel for appellant

and attorney Chad Baruch’s unopposed motion for substitution of counsel. We GRANT both

motions. We DIRECT the Clerk of this Court to remove Kent Canada as counsel for appellant

and to substitute Chad Baruch as counsel for appellant.

       We ORDER appellant’s brief tendered to this Court on August 18, 2014 by Chad Baruch

be filed as of the date of this order. Appellee’s brief is due thirty days from the date of this

order. See TEX. R. APP. P. 38.6(b).

                                                      /s/   ADA BROWN
                                                            JUSTICE